SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

678
KA 08-01839
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, GORSKI, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, APPELLANT,

                     V                              MEMORANDUM AND ORDER

NATALIE HALL, DEFENDANT-RESPONDENT.


MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (NICOLE M. FANTIGROSSI
OF COUNSEL), FOR APPELLANT.

FIANDACH & FIANDACH, ROCHESTER (TIMOTHY C. RATH OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Monroe County Court (John J. Connell,
J.), dated July 10, 2007. The order granted the motion of defendant
to dismiss the indictment.

     It is hereby ORDERED that the order so appealed from is
unanimously reversed on the law, that part of the motion seeking to
dismiss the indictment is denied, the indictment is reinstated, and
the matter is remitted to Monroe County Court for further proceedings
on the indictment.

     Memorandum: The People appeal from an order granting that part
of the omnibus motion of defendant seeking to dismiss the indictment
against her. The People’s contentions are the same as those raised in
People v East (78 AD3d 1680) and People v Jeffery (70 AD3d 1512) and,
for reasons stated in our decisions therein, we reverse the order,
deny that part of defendant’s omnibus motion seeking to dismiss the
indictment, reinstate the indictment and remit the matter to County
Court for further proceedings on the indictment.




Entered:   June 10, 2011                          Patricia L. Morgan
                                                  Clerk of the Court